DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Office Action
	The ‘Response to Office Action’, filed 18 November 2021, has been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 2, 10, and 20 are canceled.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 12 April 2022, has been fully considered.




Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
As an initial matter, the originally filed disclosure defines “mutant Cas9 protein that has inactivated nuclease activity” as one that has inactivated HNH and RuvC nucleases, wherein the originally filed disclosure states:
“The term "mutant Cas9 protein that has inactivated nuclease activity" refers to a Cas protein that has inactivated HNH and RuvC nucleases. Such a protein can bind to a target site in double-stranded DNA (where the target site is determined by the guide RNA), but the protein is unable to cleave or nick the double-stranded DNA.” (p7, lines 11-14)

Further, the originally filed disclosure provides for the inactivation of HNH nuclease by an amino acid substitution at position D10 (e.g., D10A) and the inactivation of RuvC nuclease by an amino acid substitution at position H840 (e.g., H840A), wherein the originally filed disclosure states:
“The term "Cas9 nickase" refers to a modified version of the Cas9 enzyme, as described above, containing a single inactive catalytic domain, i.e., either the RuvC- or the HNH-domain. With only one active nuclease domain, the Cas9 nickase cuts only one strand of the target DNA, creating a single-strand break or "nick". A Cas9 nickase is still able to bind DNA based on gRNA specificity, though nickases will only cut one of the DNA strands. The majority of CRISPR plasmids currently being used are derived from S. pyogenes and the RuvC domain can be inactivated by an amino acid substitution at position D10 (e.g., D10A) and the HNH domain can be inactivated by an amino acid substitution at position H840 (e.g., H840A), or at positions corresponding to those amino acids in other proteins. As is known, the D10 and H840 variants of Cas9 cleave a Cas9-induced bubble at specific sites on opposite strands of the DNA. Depending on which mutant is used, the guide RNA-hybridized strand or the non-hybridized strand may be cleaved.” (p6, line 33 to p7, line 10)

It should be noted that recited claims 1, 3-9, 11-19, and 21-23 of this application are found to have an established earliest effective filing date of 29 May 2013 which is to U.S. Provisional Application No. 61/828,507.
The most relevantly identified references are U.S. Patent Application Publication No. 2012/0164689 (‘PTO-892’, mailed 12 May 2021; “FUJII”) and U.S. Patent No. 10,266,850 (‘Information Disclosure Statement’, filed 07 January 2021; “DOUDNA”). FUJII discloses methods for isolating genomic DNA regions by fragmenting genomic DNA. (Abstract; ¶ [0025]- [0031], [0056], [0061]- [0083].) DOUDNA discloses methods for utilizing Cas systems to target DNA by utilizing Cas9 mutants having inactivated nuclease activity (e.g., D10A and/or H840A) along with corresponding gRNAs having at least 8 complementary bases to the target DNA for site-specific guidance to target DNA.  (Col. 2, line 26 to Col. 4, line 21; Col. 90, lines 36-63; Col. 98, line 20 to Col. 101, line 44; Col. 116, line 41 to Col. 117, line 44; and Col. 158, lines 10-47; FIG. 10.) The ‘Response to Office Action’, filed 18 November 2021, persuasively argues that a person of ordinary skill in the art would not have used dCas9 as taught by DOUDNA as the exogenous DNA-binding molecule in the method of FUJII. First, Paragraph [0057] of FUJII is cited and reproduced on page 7. It is submitted that FUJII teaches that the exogenous DNA-binding protein should be selected based on the qualities that it does not bind to DNA sequences present in the genomic DNA of the sample. However, DOUDNA does not teach or suggest that dCas9 has such qualities. Also, FUJII is silent on the utilization of DNA binding proteins that bind different sites along a genomic region. Further, the disclosed method of FUJII does not provide motivation for the inclusion of additional sites in a genomic region, as each of these additional sites may also exist elsewhere in the genomic DNA, reducing the specificity of FUJII’s method which is in contrast to FUJII’s goal to increase specificity. (¶ [0080]- [0081].) Third, FUJII does not disclose the step of contacting a sample with a mutant Cas9 protein, wherein the sample comprises fragmented genomic DNA. Rather the exogenous DNA-binding molecules bind to the inserted DNA fragment before genomic fragmentation. ([0026]- [0030], [0046]- [0050].) It is asserted that moving FUJII’s fragmentation step before contact with the exogenous DNA-binding molecule (Step 2) would interfere with the objectives of FUJII’s method and would most likely disrupt the interacting molecule-meditated functions that are to be preserved by FUJII. Lastly, it is submitted that DOUDNA teaches that dCas9 can be used to disrupt transcription of the DNA target in an E. coli and provides for a CRISPR interference system. It is argued that nothing in DOUDNA suggests that its dCas9 can or should be used to bind with fragmented genomic DNA. On page 9, it is asserted that genomic DNA fragmentation would likely interfere with all transcriptional process, rather than enable effective CRISPR interference of a specific DNA target. Further, the fragmentation of the DNA would likely kill the cell, or at least widely disrupt the regulatory molecules of FUJII and the transcriptional processes of DOUDNA, therefore, a skilled person would not have any motivation to fragment DNA prior to binding dCas9. Based upon the totality of the arguments presented in the ‘Response to Office Action’, filed 18 November 2021, the ‘Claim Rejections – 35 U.S.C. 103, U.S. Patent Application Publication No. 2012/0164689 further in view of U.S. Patent No. 10,266,850’ the arguments are found persuasive and, therefore, this rejection is withdrawn. Specifically, neither FUJII nor DOUDNA, alone or in combination, teaches or suggests: 1) the utilization of the dCas9 of DOUDNA as the exogenous DNA-binding molecule in FUJII; 2) the fragmentation of genomic DNA prior to contact with a mutant Cas9 protein that has inactivated nuclease activity (e.g., dCas9, Cas9 protein having amino acid substitutions at D10 and H840); and 3) for the application of dCas9 to bind with fragmented genomic DNA. 
Additionally, U.S. Patent Application Publication No. 2015/0089681 (‘PTO-892’, mailed 28 October 2020; “VAN DER OOST”) and U.S. Patent Application Publication No. 2014/9357530 (‘PTO-892’, mailed 11 July 2019; “ZHANG”) were previously identified as relevant references to the claims of this application. VAN DER OOST was applied under 35 U.S.C. 102(a)(2) in the ‘Non-Final Office Action’, mailed 28 October 2020, where VAN DER OOST discloses the enrichment of nucleic acid utilizing Cas9 and for contacting a sample with a composition comprising mutant Cas9 protein and a Cas9-associated guide RNA in order to generate a complex. (¶ [0054], [0115], [0125], [0202], [0296], [0477], [0491]- [0495], [0509]- [0520], [0742]; FIGS. 3, 4). VAN DER OOST was applied based upon an initially identified earlier filing date of 11 April 2013, via the Foreign Application Priority date of GB 130674.3. However, as persuasively argued in the ‘Response to Office Action’ (p6-8), filed on 27 January 2021, the British priority application (GB Appl. 130674.3), for which VAN DER OOST claims priority to, does not describe the subject matter relied upon in the present rejection. The disclosure of VAN DER OOST for the enrichment of nucleic acids utilizing Cas9 was not included in the British priority application filed on April 11, 2013 (see Exhibit A found in the ‘Response to Office Action’, filed on 27 January 2021) and, therefore, in such absence VAN DER OOST is not effective as prior art on April 11, 2013. ZHANG was applied in the ‘Final Office Action’, mailed 23 January 2020, and ‘Non-Final Office Action’, mailed 11 July 2019. ZHANG discloses methods by which genomic DNA are contacted with a labeled complex comprising Cas9 proteins and a guide RNA and analysis/isolation of the products therefrom. (Abstract; ¶ [0013].) ZHANG provides for the CRISPR enzyme to comprise one or more mutations (e.g., D10A (RuvC domain) and H840A (HNH domain). (¶ [0075].) ZHANG indicates the guide RNA has at least 15 complementary bases to a site in a genomic DNA fragment along with a protospacer adjacent motif (PAM). (¶ [0046]- [0047], [0087], [0239], [0271], [0296]- [0300], [0453]; FIG. 1). Further, ZHANG provides for cleaving/fragmentation of genomic DNA with Cas9. (¶ [0283]). However, as persuasively argued in the ‘Appeal Brief’ (p4-9), filed 21 July 2020: 1) ZHANG does not disclose/is altogether silent with respect to the step of isolating a Cas9-fragment complex that comprises a mutant Cas9 protein and a fragment of fragmented genomic DNA; 2) the isolating step is a critical feature of the present methods, as it enables analysis of the fragments by sequencing, hybridization assays, or other techniques; 3) ZHANG does not teach or suggest the use of its mutant Cas9 enzymes to isolate a Cas9-fragmented complex from a sample comprising fragmented genomic DNA; 4) ZHANG does not teach or suggest the use of CRISPR enzyme fusion proteins with fragments of fragmented genomic DNA; and 5)  ZHANG does not teach or suggest the isolation of fragments from the rest of the genome nor release of the isolated fragment (e.g., double-stranded). Specifically, ZHANG was determined to fail to teach or suggest the argued critical step of isolating a Cas9-fragment complex that comprises a mutant Cas9 protein and a fragment of fragmented genomic DNA.
In view of the presented allegations/arguments in the ‘Response to Office Action’, filed 18 November 2021, the rejection found in the ‘Non-Final Office Action’, mailed 18 August 2021, has been overcome. No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1, 3-9, 11-19, and 21-23 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is 571-270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636